UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 Filed by the Registrant [X]Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 CABELA’S INCORPORATED(Name of Registrant as Specified In Its Charter) Not applicable(Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: March 30, Dear Fellow Shareholder: You are cordially invited to attend our Annual Meeting of Shareholders on Tuesday, May 11, 2010, at 10:00 a.m. Mountain Time, at Sidney High School, 1122 19th Avenue, Sidney, Nebraska 69162. Details of the business to be conducted at the Annual Meeting are set forth in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement. At the meeting, we also will discuss our results for the past year and answer your questions. We are pleased to take advantage of the Securities and Exchange Commission rule that allows us to furnish proxy materials to our shareholders over the Internet. On March 30, 2010, we mailed a Notice of Internet Availability of Proxy Materials to our shareholders of record and beneficial owners as of March 15, 2010, which contains instructions for our shareholders’ use of this process, including how to access our Proxy Statement and Annual Report and how to vote on the Internet. On the date of mailing of the notice, all shareholders and beneficial owners will have the ability to access all of the proxy materials on a website referred to in the notice. These proxy materials will be available free of charge. The Notice of Internet Availability of Proxy Materials also contains instructions to allow you to request copies of the proxy materials to be sent to you by mail. Whether or not you plan to attend the Annual Meeting, we encourage you to vote on the matters presented. You may vote your proxy via the Internet. If you request a printed copy of your proxy materials, you may also vote by telephone or by mail by signing, dating, and returning your proxy card in the envelope provided. If you decide to attend the Annual Meeting, you will be able to vote in person, even if you have previously submitted your proxy. Thank you for your continued support and interest in Cabela’s. Sincerely, Thomas L. Millner President and Chief Executive Officer CABELA’S INCORPORATEDONE CABELA DRIVESIDNEY, NEBRASKA 69160 NOTICE OF ANNUAL MEETING OF SHAREHOLDERSTO BE HELD MAY 11, 2010 The 2010 Annual Meeting of Shareholders (the “Annual Meeting”) of Cabela’s Incorporated (the “Company”) will be held at Sidney High School, 1122 19th Avenue, Sidney, Nebraska 69162, on Tuesday, May 11, 2010, at 10:00 a.m. Mountain Time. The purposes of the Annual Meeting are to: 1. Elect the nine directors named in the accompanying Proxy Statement; 2. Ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal 2010; and 3. Transact such other business as may properly come before the meeting or any adjournment thereof. Each outstanding share of the Company’s common stock entitles the holder of record at the close of business on March 15, 2010, to receive notice of, and to vote at, the Annual Meeting. Shares of the Company’s common stock can be voted at the Annual Meeting in person or by valid proxy. A list of all shareholders entitled to vote at the Annual Meeting will be available for examination at the Company’s Corporate Headquarters located at One Cabela Drive, Sidney, Nebraska 69160 for ten days before the Annual Meeting between 8:00 a.m. and 5:00 p.m. Mountain Time and during the Annual Meeting. Whether or not you plan to attend the Annual Meeting, we encourage you to vote your shares by proxy. This will ensure the presence of a quorum at the Annual Meeting. A website address with instructions on how to vote your proxy via the Internet is included on your Notice of Internet Availability of Proxy Materials. If you request a printed copy of your proxy materials, you may also vote by telephone or by mail by signing, dating, and returning your proxy card in the envelope provided. Voting now will not limit your right to change your vote or to attend the Annual Meeting. By order of the Board of Directors, Brent LaSure Secretary March 30, 2010 TABLE OF CONTENTS Page VOTING INFORMATION 1 What is the purpose of the Annual Meeting? 1 Who may vote? 1 Who counts the votes? 1 Who can attend the Annual Meeting? 2 What constitutes a quorum? 2 What vote is required to approve each item? 2 How do I vote? 2 Can I revoke my proxy? 3 Who will bear the cost of this proxy solicitation? 3 PROPOSAL ONE - ELECTION OF DIRECTORS 3 CORPORATE GOVERNANCE 7 Board of Directors 7 Board Leadership and Structure 8 Board’s Role in Risk Oversight 8 Committees of the Board of Directors 9 Report of the Audit Committee 11 Communications with the Board of Directors 11 Procedures Regarding Director Candidates Recommended by Shareholders 11 Business Code of Conduct and Ethics and Code of Ethics 12 EXECUTIVE OFFICERS OF THE COMPANY 12 EXECUTIVE COMPENSATION 13 Compensation Discussion and Analysis 13 Compensation Committee Report 23 Summary Compensation Table 24 Grants of Plan-Based Awards 25 Outstanding Equity Awards at Fiscal Year-End 26 Option Exercises and Stock Vested 27 Nonqualified Deferred Compensation 28 Equity Compensation Plan Information as of Fiscal Year-End 28 Employment Agreements 29 Potential Payments Upon Termination or Change in Control 30 Compensation Risks 37 DIRECTOR COMPENSATION 38 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 42 TRANSACTIONS WITH RELATED PERSONS 43 PROPOSAL TWO - RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 PROPOSALS OF SHAREHOLDERS FOR 2011 ANNUAL MEETING 45 OTHER MATTERS 45 APPENDIX A – INDEPENDENCE GUIDELINES AND CATEGORICAL STANDARDS A-1 APPENDIX B – QUALIFICATIONS AND SPECIFIC QUALITIES AND SKILLS REQUIRED FOR DIRECTORS B-1 i CABELA’S INCORPORATEDONE CABELA DRIVESIDNEY, NEBRASKA 69160 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERSTO BE HELD MAY 11, 2010 This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”) from the holders of shares of common stock of Cabela’s Incorporated to be voted at the Annual Meeting of Shareholders to be held on
